internal_revenue_service index number number release date date cc dom corp plr-120458-98 distributing controlled controlled controlled a b a b business c state x plr-120458-98 date y d this letter responds to your request dated date submitted on behalf of distributing for rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated january february and date the information submitted for consideration is summarized below distributing a state x corporation is a closely_held_corporation that files its federal_income_tax return utilizing an accrual_method of accounting on a calendar_year end basis distributing has issued and outstanding approximately a shares of common_stock which are held by approximately b shareholders distributing has two greater- than-five-percent shareholders a and b the sole assets of distributing other than a small amount of cash consist of percent of the outstanding voting common_stock the only class of stock outstanding of controlled controlled and controlled each of which are state x corporations controlled controlled and controlled are each engaged in business c distributing controlled controlled and controlled join in the filing of a consolidated federal_income_tax return we have received financial information indicating that each of controlled 1’s controlled 2’s and controlled 3’s business c have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years it has been determined that the elimination of distributing as a holding_company will provide substantial cost savings financial information documentation and analysis have been provided that demonstrates that cost savings resulting from the elimination of distributing on an after tax basis after taking into account the costs of the transaction will be in excess of one percent of the consolidated net_income for the five year measurement_period in order to accomplish this cost savings distributing and controlled controlled and controlled propose the following series of steps for the proposed transaction i ii the common_stock of each of controlled controlled and controlled will be converted to the number of shares needed for a share-for-share exchange with the current distributing shareholders cash in the amount of dollar_figured a de_minimis amount of cash held by distributing will be contributed to the capital of controlled plr-120458-98 distributing will distribute to its shareholders pro_rata all the stock of each of controlled controlled and controlled so that each holder of distributing shall receive one share of each of controlled controlled and controlled for each share of distributing which will be exchanged therefor the distribution the distribution will occur no earlier than date y following the distribution distributing will dissolve a will transfer the controlled stock received in the transaction to his spouse and a will transfer minority interests in controlled and controlled to their two daughters iii iv v the following representations have been made concerning the proposed transaction a b c d e f the fair_market_value of the controlled controlled and controlled stock received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by such shareholder in the exchange no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing including controlled controlled and controlled is representative of their present operation and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction controlled controlled and controlled will each continue independently and with its separate employees the active_conduct of its business the distribution of the stock of controlled controlled and controlled is carried out for the following corporate business_purpose cost savings the distribution of the stock of controlled controlled and controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in any of controlled controlled or controlled after the transaction except for the proposed intra-family within the meaning of sec_267 transfer of stock of controlled from a to his spouse and the proposed transfer of minority interests in controlled and controlled to their two daughters plr-120458-98 g h i j k l m n o there is no plan or intention by controlled controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 distributing will liquidate as a result of the transaction there is no plan or intention to liquidate controlled controlled or controlled to merge any of controlled controlled or controlled with any other corporation or to sell or otherwise dispose_of the assets of any of controlled controlled or controlled subsequent to the proposed transaction except in the ordinary course of business none of controlled controlled or controlled are assuming any liabilities or receiving assets subject_to liabilities from distributing no intercorporate debt will exist between distributing and controlled controlled or controlled at the time of or subsequent to the distribution of the controlled controlled and controlled stock immediately before the distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled controlled or controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between controlled controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of controlled controlled or controlled or stock possessing percent or more of the total value of all classes of stock of controlled controlled or controlled distributing is not an s_corporation within the meaning of sec_1361 distributing will not exist after the proposed transaction and there is no plan or intention by any of controlled controlled or controlled to make an s_corporation_election pursuant to sec_1362 plr-120458-98 based on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the cash described in step ii above solely in constructive exchange for additional shares of controlled stock followed by the pro_rata distribution of the controlled stock in exchange for distributing stock as described above will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 controlled will recognize no gain_or_loss on its receipt of cash in constructive exchange for additional shares of controlled stock as described above sec_1032 distributing will recognize no gain_or_loss upon its distribution of its controlled stock in exchange for distributing stock as described above sec_361 distributing will recognize no gain_or_loss upon its distribution of its controlled and controlled stock in exchange for distributing stock as described above sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on their receipt of each of the controlled controlled and controlled stock in exchange for all of their distributing stock as described above sec_355 a distributing shareholder’s basis in the stock of controlled controlled and controlled received in the transaction will in each instance equal the aggregate basis of the distributing stock held immediately before the transaction and surrendered in exchange therefor allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and b a distributing shareholder’s holding_period of the controlled controlled and controlled stock received in the proposed transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided that plr-120458-98 the distributing shareholder held such stock as a capital_asset on the date of the exchange sec_1223 proper allocation of earnings_and_profits between controlled controlled and controlled will be made pursuant to sec_312 and sec_1_1502-33 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that these rulings may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
